Citation Nr: 1719386	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 20 percent for degenerative disc disease of the cervical spine.

The Board observes that in his September 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in November 2012, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).

In October 2014, the Board remanded the claim of entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.  In that October 2014 remand, the Board also determined that the issue of entitlement to a TDIU was raised by the evidence of record and, as such, the Board has jurisdiction over it.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical spine is not manifested by forward flexion of the cervical spine by 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

2.  The Veteran's service-connected degenerative disc disease of the cervical spine is not so severe as to prevent him from engaging in substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5010-5243 (2016).

2.  The criteria for a TDIU due to service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.16, Diagnostic Codes 5010-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 (b).  The duty to notify was satisfied prior to the RO decision by a January 2011 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327 (a) (2016).

The Veteran was most recently provided a VA examination which addressed his cervical spine disability in March 2016.  He was previously examined in 2011.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327 (a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Relevant Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010 to 5243.  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6) (2016).  

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243 (2016).  

A 20 percent rating is warranted for thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; cervical spine forward flexion of greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for cervical spine forward flexion of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243 (2016).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (2016).

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran is being assigned ratings of 20 percent based on limitation of motion of his cervical spine disorder, no higher rating can be assigned based on Diagnostic Code 5003 alone, and this diagnostic code will not be further discussed.

Factual Background

The Veteran filed the current claim for an increased rating for his service-connected cervical spine disorder in January 2011.  The Veteran has submitted written statements describing how he had pain and spasms in his neck.  He also wrote in 2011 that he had to retire from being a letter carrier for the United States Postal Service because of the pain and spasms in his neck.  He reported that delivering mail out of the mail truck and turning his head left and right all day long took a toll on his neck.  He also stated that his cervical spine disorder is preventing him from obtaining any other work.  

The Veteran underwent a VA examination in February 2011.  The Veteran reported that he was experiencing constant stiffness in his neck.  He was taking Ibuprofen, and he reported it was giving him some relief.  He indicated that he was not experiencing numbness or paresthesias.  He further reported that he was not having fatigue, decreased motion, and weakness.  However, he was experiencing stiffness and pain due to his cervical spine disorder.  Regarding his pain, he reported that the onset of his pain normally occurs when he is lying down or if there is pressure on his neck.  The pain in his neck is a moderate sharp pain that occurs daily and can last for hours at a time.  Physical examination of his cervical spine revealed no ankylosis or any other abnormal spinal curvatures.  The examination also revealed that he had no spasms, atrophy, weakness, or guarding, but he did experience pain and tenderness.  Range of motion testing of his cervical spine revealed that his flexion was 40 degrees, extension was 15 degrees, left lateral flexion was 25 degrees, left lateral rotation was 25 degrees, right lateral flexion was 25 degrees, and right lateral rotation was 25 degrees.  The examiner found that the Veteran exhibited pain on active range of motion testing.  Although there was evidence of pain following repetitive motion testing, there were no additional limitations after three repetitions of range of motion.  The examiner opined that the Veteran's pain associated with his cervical spine disorder would affect his occupational activities.  However, the examiner further opined that there are no effects of his cervical spine disorder on the Veteran's usual daily activities.  The examiner found that the Veteran's cervical spine disorder was mild to moderate.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine. 

The Veteran most recently attended a VA examination in March 2016.  The Veteran reported that his cervical spine disorder caused him to have neck pain that occurs during the day and night.  He indicated that he had not undergone surgical procedures on his cervical spine.  The Veteran reported experiencing flare-ups, and that his cervical spine disorder limits his motion in his neck to his left and right.  Cervical spine range of motion testing found forward flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  His abnormal range of motion was also found to cause functional loss.  Pain was exhibited during right and left lateral rotation.  Pain was also noted to cause functional loss.  There was no evidence of localized tenderness, pain on palpation, guarding, muscle spasm, or ankylosis.  The Veteran was able to perform repetitive-use testing, with no additional loss of function or range of motion.  The examiner also found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The Veteran was diagnosed with IVDS, but he did not have any episodes of IVDS that required bed rest prescribed by a physician in the past 12 months.  The examiner also opined that the Veteran's cervical condition does not impact his ability to work.

The Veteran's private treatment records, although limited, note a history of neck pain.  In January 2011, the Veteran had an X-ray of his cervical spine.  The X-ray revealed degenerative changes of the cervical spine.  

The Veteran's VA treatment records also show frequent complaints of neck pain.  An August 2011 MRI of his cervical spine revealed diffuse degenerative changes and neural foraminal narrowing at the C3-4, C4-5, C5-6, and C6-7 levels.  In an August 2011 examination, the Veteran again reported experiencing chronic neck pain.  He reported that he was not taking medication at the time. His examination revealed that his neck was supple, and there was no lymphadenopathy.  His lower spine was tender, and the Veteran exhibited limited movement when turning left.  During two examinations in September 2011, the Veteran again reported having chronic neck pain.  During his visits, he reported having a pain scale level of 4 out of 10 and 6 out of 10, respectively.  He was assessed as having chronic cervical pain.  His treating doctor instructed him to perform in home exercises for his cervical spine.  The VA medical records show that the Veteran continued to receive treatment for cervical spine pain in July 2014 and July 2015.  

Analysis

The Board finds that a rating in excess of 20 percent for the entire period on appeal is not warranted.  During all of the Veteran's VA examinations during the period on appeal, the examiner found the Veteran was able to perform repetitive use testing of his cervical spine with no additional loss of function or range of motion.  Additionally, for the entire period on appeal, the Veteran's forward flexion of the cervical spine was not limited to less than 30 degrees at every VA examination.  During his February 2011 VA examination, the Veteran had forward flexion of the cervical spine of 40 degrees.  Additionally, during his March 2016 VA examination, the Veteran had forward flexion of the cervical spine of 30 degrees.  When the range of motion in the cervical spine is limited to 15 degrees or less, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 to 5243.    

The Board therefore finds that the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine disorder.  The Board finds that the evidence preponderates against that the cervical spine symptoms have been productive of forward flexion of the cervical spine limited to 15 degrees or less, or that there has ever been favorable ankylosis of the entire cervical spine, so as to warrant assigning the disability a higher 30 percent disability rating, even after consideration of pain, weakness, and other symptoms described in DeLuca; 38 C.F.R. § 4.71a.

Forward cervical flexion was not, at any time, clinically observed to be less than 15 degrees.  The lowest measurement recorded at the Veteran's VA examinations was the examiner's finding that the Veteran's forward flexion was limited to 30 degrees during his March 2016 VA examination.  Even taking painful motion, repetitive motion, and flare-ups into account, there is no indication that flexion would be limited to 15 degrees.  This is also consistent with the Veteran's VA treatment records.  The Veteran's VA treatment records make notations of decreased range of motion, but generally did not include measurements of the extent of that decreased motion.  The normal forward flexion of the cervical spine is 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  The Board also notes that at no time has the Veteran been found to have cervical ankylosis.

The evidence also preponderates against finding symptoms productive of incapacitating episodes due to an intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran was not found at the February 2011 or March 2016 VA examinations to have had any incapacitating episodes.  The Veteran's VA and private treatment records also do not show that the Veteran was even prescribed bed rest by a physician.  There is therefore no higher rating warranted under the criteria for incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

During his February 2011 VA examination, the examiner found no objective neurological abnormalities of the Veteran's cervical spine.  The examiner determined that the Veteran's upper extremity strength was normal, and biceps and triceps reflexes were intact.  The Veteran denied sensory abnormalities.  The examiner during the Veteran's March 2016 VA examination also found the Veteran did not have any neurological abnormalities related to his cervical spine.  Strength testing demonstrated that the Veteran's elbows, wrist, and fingers were all normal (5/5), with no muscle atrophy.   A reflex examination showed that all tested areas were normal (2+), bilaterally, as was a sensory examination.  The examiner specifically found no radicular pain or any other sign or symptom due to radiculopathy.  The evidence preponderates against objective findings of neurological abnormalities that are caused by the Veteran's cervical spine disorder.  Accordingly, no separate higher rating can be assigned with respect to the Veteran's neurological symptoms. 

The Board considered the Veteran's lay statements regarding the functional impact of his service-connected cervical spine disorder.  The Veteran is competent to report his own observations with regard to the severity of his cervical spine disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that cervical pain caused him to retire early, and that his pain made almost any extended activity, such as driving or carrying objects, more difficult.  The Veteran further reported that his cervical spine disorder made it difficult for him to move his head from side to side.  These statements are credible and consistent with the rating assigned.  The occurrence of cervical pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veteran's medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for DDD of the cervical spine.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against assignment of a higher rating, it is not applicable.  See 38 U.S.C.A. § 5107(b).

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran is service-connected for degenerative disc disease of the cervical spine, evaluated as 20 percent disabling, and residuals of a fracture of the right second toe, evaluated as 0 percent disabling.  Currently, he does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

The Veteran reported on that he had work experience as a United States Postal Service employee.  He was a letter carrier, and he retired in 2007.  The Veteran reported that he retired early because of his cervical spine condition. 

At a February 2011 VA examination, the examiner diagnosed the Veteran with degenerative joint disease of the cervical spine.  Although the examiner objectively noted the Veteran's pain may have an effect on the Veteran's occupational activities, the examiner still noted that the Veteran's cervical spine condition did not cause him any problems with performing his usual daily activities.  The Veteran's cervical spine pain was reported to normally occur when he was lying down or if there was pressure on his neck, and the examiner found that the cervical spine disorder was mild to moderate in severity.  

Most recently during his March 2016 VA examination, the examiner diagnosed the Veteran with degenerative disk disease of the cervical spine.  The examiner noted that the Veteran's cervical spine condition did not impact his ability to work.  The Veteran's cervical spine pain caused functional loss, but it did not significantly limit functional ability with repeated use over time.   

Based on the foregoing evidence, the Board finds that the Veteran's service- connected cervical spine condition does not prevent him from obtaining and maintaining substantially gainful employment.  The Board acknowledges the Veteran's assertion that he is unemployable due to his cervical spine condition.  However, despite noting that the Veteran's pain associated with his cervical spine condition would have an impact on his occupational activities in the February 2011 VA examination, the examiner noted that the severity of the Veteran's condition was only mild to moderate.  Moreover, the March 2016 VA examiner determined that the Veteran's cervical spine disorder did not render him unable to secure and follow and substantially gainful occupation. 

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  While the Board is cognizant that the Veteran would have difficulty working due to having problems with pain and his cervical spine range of motion, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected degenerative disk disease of the cervical spine.   The fact that a veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.

After reviewing all evidence of record, the Board concludes that there is no evidence suggesting that the Veteran would be physically incapable of performing work due to his service-connected degenerative disc disease of the cervical spine. Accordingly, his claim for entitlement to TDIU is denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

Entitlement to TDIU is denied. 


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


